 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD CARSON COSEY,                             No. 2: 18-cv-0890 KJN P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    JUSTIN SAMANIEGO, et al.,
15                        Defendants.
16

17           By an order filed July 5, 2018, this court ordered plaintiff to complete and return to the

18   court, within thirty days, the USM-285 forms necessary to effect service on defendants. That

19   thirty day period has since passed, and plaintiff has not responded in any way to the court’s order.

20           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

21   district judge to this action; and

22           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

23   Fed. R. Civ. P. 41(b).

24           These findings and recommendations will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Findings and

28   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
                                                        1
 1   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: October 18, 2019

 4

 5

 6

 7

 8
     Cos890.fusm
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
